In our opinion, it was an improvident exercise of discretion to grant the motion to cancel *567plaintiffs’ lis pendens upon the filing of an undertaking by one of the defendants. Under the circumstances here, plaintiffs are entitled to file the lis pendens and an undertaking will not assure them adequate relief in the event that they should succeed in the action (Civ. Prac. Act, § 124; cf. Bienstock v. Nista Constr. Co., 225 App. Div. 534). Nolan, P. J., Beldock, Ughetta, Christ and Brennan, JJ., concur.